Exhibit 10.1

SEARS HOLDINGS CORPORATION
ANNUAL INCENTIVE PLAN


(Amended and Restated Effective April 10, 2015)




SECTION 1
GENERAL


1.1. Purpose. The Sears Holdings Corporation Annual Incentive Plan (“AIP”) is a
performance-based incentive program. The purpose of the AIP is to reward
eligible employees of Sears Holdings Corporation (“Company”) and its
participating subsidiaries and affiliates (collectively referred to as
“Employers”), for sustained Company fiscal performance. The AIP, as amended and
restated herein, is established under, and constitutes a part of, the amended
and restated Sears Holdings Corporation Umbrella Incentive Program (“UIP”),
which UIP was approved by the Compensation Committee (as defined in Section 9)
effective March 7, 2012, subject to shareholder approval. The AIP is hereby
amended and restated effective as of February 12, 2013 (“Effective Date”), which
is the date the Compensation Committee adopted the amended and restated AIP,
subject to shareholder approval of the amended and restated Sears Holdings
Corporation Umbrella Incentive Program (“UIP”). For purposes of this document,
the Effective Date shall also refer to the effective date of an annual incentive
plan established in the future by the Compensation Committee under the AIP. Both
(a) Awards (as defined in Section 9) not structured to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Internal
Revenue Code (“Code”), and (b) Section 162(m) Awards (as defined in Section 9),
which are structured to satisfy such requirements, may be issued under the AIP.


1.2. Operation, Administration and Definitions. The operation and administration
of the AIP, including the Awards made under the AIP with respect to any
Performance Period (as defined under subsection 3.3), shall be subject to the
provisions of Section 7. Capitalized terms in the AIP shall be defined in the
provision in which a term first appears or as set forth in Section 9.


1.3. Participating Employers. Each Employer whose eligible employee’s are
covered by the AIP may be referred to herein as a “Participating Employer”.
Participating Employers are listed on Appendix A.


SECTION 2
PARTICIPATION


2.1. Eligible Employee. Except as provided herein, “Eligible Employee” means as
to any Performance Period an employee of the Company or a participating
Subsidiary who is designated by the Compensation Committee or Senior Corporate
Compensation Executive as eligible to participate in an AIP as of such
Performance Period. The Senior Corporate Compensation Executive shall make
eligibility determinations under this Section 2 with respect to all Eligible
Employees other than those who are “Executives” for whom compensation matters
are under the purview of the Compensation Committee (as defined in Section 9),
and the




--------------------------------------------------------------------------------




Compensation Committee shall make eligibility determinations with respect to all
Executives. Once designated as eligible to participate, an Eligible Employee
shall become a “Participant” in the applicable AIP; provided, however, that an
otherwise Eligible Employee shall not be a Participant in the AIP with respect
to any portion of a Performance Period during which he or she is participating
under any other annual incentive program that is sponsored by the Company or any
subsidiary or affiliate of the Company regardless of when awards under such
program are paid.


2.2. New Hires; Changes in Status; Promotions and Demotions.


(a)    New Hires. The Compensation Committee, the Senior Corporate Compensation
Executive, or an authorized representative of either, as applicable, shall
determine whether and when an employee who is a new hire is an Eligible
Employee. The terms and conditions of any Award for such an individual shall be
(i) based on the Target Annual Incentive for the new hire’s incentive-eligible
position and (ii) subject to a fraction, the numerator of which is the number of
full days on active payroll (except as otherwise provided in Section 6.2) during
the applicable Performance Period (as defined in subsection 3.3) that the
Eligible Employee was a Participant in the AIP and the denominator of which is
the number of full days in such Performance Period.


(b)     Changes in Status. The Compensation Committee or Senior Corporate
Compensation Executive, as applicable, shall determine whether and when an
employee who has a change in status becomes or ceases to be an Eligible Employee
during the Performance Period. The terms and conditions of any Award for such an
individual shall be (i) based on the Target Annual Incentive for the
incentive-eligible position and (ii) subject to a fraction, the numerator of
which is the number of full days on active payroll (except as otherwise provided
in Section 6.2) during the applicable Performance Period that the Eligible
Employee was a Participant in the AIP and the denominator of which is the number
of full days in such Performance Period.


(c)    Promotion. If a Participant is promoted, the Award for such an individual
shall be based on a pro-ration, whereby the Target Annual Incentive for the new
position will apply to the remainder of the applicable Performance Period and
the Target Annual Incentive for the immediately preceding incentive-eligible
position will apply to the portion of such Performance Period immediately
preceding the effective date of the promotion, subject to subsection 3.2.


(d)     Demotions. If a Participant is demoted, the Award for such an individual
shall be based on a pro-ration, whereby the Target Annual Incentive for the new
incentive-eligible position (if any) will apply only to the remainder of the
Performance Period and the Target Annual Incentive for the immediately preceding
incentive-eligible position will apply only to the portion of the Performance
Period immediately preceding the effective date of the demotion, subject to
subsection 3.2.





2

--------------------------------------------------------------------------------




SECTION 3
ANNUAL INCENTIVE AWARDS


3.1. Annual Incentive Awards. Except as provided herein, the Senior Corporate
Compensation Executive shall determine, in its sole discretion, the “Target
Annual Incentive” (as defined herein) for each Participant. Notwithstanding the
forgoing, the Compensation Committee shall approve the Target Annual Incentives
and the Awards for Executives (as defined in Section 9) under its purview.


(a)     A “Target Annual Incentive” shall refer to the percentage of a
Participant’s rate of base pay during a Performance Period, which may be
reflected as a percentage of base pay or flat dollar amount (or combination
thereof). The Target Award Incentive shall consist of any annual, quarterly
and/or monthly award components applicable to a Participant.


(b)     The “Target Incentive Award” shall consist of a commitment by the
Company to distribute, at the time(s) specified in, and in accordance with the
applicable provisions of, Section 5 below, a dollar amount based on a
Participant’s Target Annual Incentive and based on actual performance of the
Company and the Participant, as compared to established performance goals
described in Section 4 below, subject to subsection 4.1(b)(vii). The Target
Incentive Award shall be subject to pro-ration (if applicable) and certification
of the calculation of the final Award amount by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable. A Participant’s Target
Incentive Award may consist of annual, quarterly and/or monthly award components
as described below in this Section 3.1.


(c)     The “Quarterly Incentive Award” shall refer to the final quarterly
portion of a Participant’s Target Incentive Award that is based on applicable
quarterly performance goal(s) and measures, and, if any, may be payable on a
Quarterly Payment Date (as defined in subsection 5.l(b) below) or the Annual
Payment Date (as defined in subsection 5.1(a) below), as determined by the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable. Notwithstanding the foregoing, this does not preclude the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, from creating a Performance Period by combining Fiscal Quarters (as
defined in Section 9) months into a period less than a Fiscal Year.


(d)     The “Monthly Incentive Award” shall refer to the final monthly portion
of a Participant’s Target Incentive Award that is based on applicable monthly
performance goal(s) and measures, and, if any, may be payable on a Monthly
Payment Date (as defined in subsection 5.1(b) below) or the Annual Payment Date
(as defined in subsection 5.1(a) below), as determined by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable.
Notwithstanding the foregoing, this does not preclude the Compensation Committee
or Senior Corporate Compensation Executive, as applicable, from creating a
Performance Period by combining Fiscal Months (as defined in Section 9) into a
period less than a Fiscal Year.



3

--------------------------------------------------------------------------------




(e)     The “Annual Incentive Award” shall refer to the final annual portion of
a Participant’s Target Incentive Award payable on the Annual Payment Date, if
any.


(f)     Any Quarterly Incentive Award, Monthly Incentive Award and/or Annual
Incentive Award shall be satisfied by a distribution in accordance with Section
5 and subject to Sections 6 and 7.


3.2. Adjustments based on Status Changes during Performance Period.
Notwithstanding anything in the AIP to the contrary, with respect to Awards that
are not Section 162(m) Awards, and prior to the settlement of any such Award, if
the Target Annual Incentive for a new incentive-eligible position (including if
due to promotion or demotion) is lower or higher than the Target Annual
Incentive for a Participant’s immediately prior position, the Participant’s
Target Incentive Award may be adjusted by the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, to ensure that the overall
target cash compensation (i.e., the sum of base pay and Target Annual Incentive)
for the new position is comparable to the overall target cash compensation for
the immediately prior position.


3.3. Performance Period. The “Performance Period” refers to (a) with respect to
the portion of an Award that is payable based on the Fiscal Year (as defined in
Section 9), the applicable Fiscal Year, (b) with respect to the portion of an
Award that is payable based on a Fiscal Quarter (as defined in Section 9), the
applicable Fiscal Quarter, and (c) with respect to the portion of an Award that
is payable based on a Fiscal Month (or months), the applicable calendar or
Fiscal Month(s); in either case, as determined by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable. The amount of an Award,
if any, shall be determined following completion of the applicable Performance
Period in accordance with this Section 3 and Section 4.


3.4. Pro-ration.


(a)    The Annual Incentive Award and applicable Quarterly Incentive Awards
and/or Monthly Incentive Awards, if any, of a Participant who experiences a
status change or position change are subject to pro-rated based on the number of
days worked on active payroll in each incentive-eligible position during the
applicable Performance Period.


(b)    The Annual Incentive Award and applicable Quarterly Incentive Awards
and/or Monthly Incentive Awards, if any, of a Participant who experiences a
demotion, promotion, status or location change are subject to pro-rated based on
the Target Annual Incentives in effect during the applicable Performance Period,
subject to Sections 2.2 and 3.2 above.


(c)    The Annual Incentive Award and applicable Quarterly Incentive Awards
and/or Monthly Incentive Awards, if any, of a Participant who experiences a
disability or death, as described in subsections 6.1 (b) and (c) respectively,
shall be pro-rated based upon a fraction, the numerator of which is the number
of days worked on active payroll

4

--------------------------------------------------------------------------------




in an incentive-eligible position during the applicable Performance Period and
the denominator of which is the number of days in such Performance Period.


(d)     The Annual Incentive Award and applicable Quarterly Incentive Awards
and/or Monthly Incentive Awards, if any, of a Participant who experiences an
unpaid leave of absence during the applicable Performance Period shall be
pro-rated in accordance with subsection 6.2(a).


3.5. Reimbursement of Excess Awards. If the Company’s financial statements or
approved performance measures under the AIP are the subject of a restatement due
to error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of Excess Awards paid
under the AIP to Executives (and any other Participant who is determined to have
known of or been involved in any such misconduct) for the relevant performance
period(s). For purposes of the AIP, an “Excess Award” means the positive
difference, if any, between (a) the Annual Incentive Award, Quarterly Incentive
Awards and/or Monthly Incentive Award paid to an Executive and (b) the Annual
Incentive Award, Quarterly Incentive Awards and/or Monthly Incentive Award that
would have been paid to the Executive, had the Award been calculated based on
the Company’s financial statements or performance measures as restated. The
Company will not be required to award Participants, including Executives, an
additional AIP payment should the restated financial statements or performance
measures result in a higher Annual Incentive Award, Quarterly Incentive Awards
or Monthly Incentive Award.


SECTION 4
GOALS AND PERFORMANCE


4.1. Company Goals and Performance. For each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish in writing the performance goals and any particulars
or components (including without limitation Targets or Thresholds) applicable to
each business unit (including sub-business units) and, with respect to each
Participant, his or her Assignment (as defined in Section 9). The performance
goals and any particulars or components will be objectively measurable and any
payment based upon the achievement of a specified percentage or level of
performance.


(a)     Goals. Except as otherwise approved by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, with respect to a
Performance Period, the performance goals shall be based upon one or more of the
performance measures identified in the UIP.


(b)     Performance. Except as otherwise approved by the Compensation Committee
or Senior Corporate Compensation Executive, as applicable, with respect to a
Performance Period, the following concepts shall apply:


(i)     Achievement of Target. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a target level of achievement for each performance
goal

5

--------------------------------------------------------------------------------




(“Target”), which may be reflect as annual, quarterly and/or monthly Targets, as
applicable to the performance measure. If achieved, payout of applicable
Award(s) to which that performance goal applies shall be at 100%, subject to any
applicable modifiers or adjustments.


(ii)     Achievement of Threshold. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a threshold level of achievement that must be met
with respect to a performance goal before any portion of an applicable Award to
which the performance goal applies is payable (“Threshold”), which may be
reflect as annual, quarterly and/or monthly Thresholds. If achieved, payout of
Awards to which that performance goal applies shall be at the Threshold
percentage, subject to any applicable modifiers or adjustments.


(iii)     Achievement Between Threshold and Target. In the event achievement of
a performance goal falls between Threshold and Target with respect to a
Performance Period, the Compensation Committee or Senior Corporate Compensation
Executive, as applicable, may establish a formula for determining payout levels
between these two points, which payout shall be subject to any applicable
modifiers or adjustments.


(iv)     Payout Above Target. In the event achievement of a performance goal
exceeds the Target with respect to a Performance Period, the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, may
establish a formula for determining payout levels above Target, which payout
shall be subject to any applicable modifiers or adjustments. The Compensation
Committee or Senior Corporate Compensation Executive, as applicable, also may
provide for a maximum payout level or no maximum.


(v)     Modifiers. Notwithstanding this subsection 4.1, for each Performance
Period, the Compensation Committee or Senior Corporate Compensation Executive,
as applicable, shall have the discretion to establish individual, team,
department, store or other unit performance modifiers to an Annual Incentive
Award, Quarterly Incentive Award or Monthly Incentive Award, which enables the
Award to be modified, positively (subject to subsection 4.2 below) or
negatively, based on the performance of an individual, team, department, store
or other unit with respect to a Performance Period.


(vi)     Qualifiers. Notwithstanding this subsection 4.1, for each Performance
Period, the Compensation Committee or Senior Corporate Compensation Executive,
as applicable, shall have the discretion to establish qualifiers based on
Company, business unit, store, department or other unit performance measures,
which qualifiers would need to be achieved, in addition to achievement of the
performance goals described above, in order for any Annual Incentive Award,
Quarterly Incentive Award or Monthly Incentive Award to be

6

--------------------------------------------------------------------------------




paid. Such qualifiers may or may not be (1) equivalent to specific AIP goals and
thresholds, and (2) the same for all Participants.


(vii)     Discretionary Allocation. Notwithstanding this subsection 4.1 or
anything else in the AIP to the contrary, with respect to non-Executive
Participants, for each Performance Period the Senior Corporate Compensation
Executive shall have the discretion to establish that a portion of a
Participant’s Target Incentive Award shall be subject to a discretionary
performance measure, based on relative contribution and overall productivity as
determined in the sole discretion of the Company.


(viii)    Minimum Guaranteed Bonus. Notwithstanding anything in the AIP to the
contrary, the Compensation Committee or the Senior Corporate Compensation
Executive, as applicable, shall have the discretion to establish Awards under
which payout shall be the greater of (A) the amount payable under the terms of
the Award based on performance during the applicable Performance Period, subject
to any applicable modifiers or adjustments, and (B) a fixed dollar amount
established by the Compensation Committee or the Senior Corporate Compensation
Executive, as applicable.


4.2. Awards Subject to Code Section 162(m).


(a)     General Rules.


(i)     Notwithstanding anything in the AIP to the contrary, this Section 4.2
will apply to all Section 162(m) Awards. To the extent there is a conflict
between the rules of this Section 4.2 and any other section in the AIP, the
terms of this Section 4.2 will control.


(ii)     In no event will positive discretion be applied, by the Compensation
Committee or Senior Corporate Compensation Executive, to any Section 162(m)
Award with respect to the Performance Period or as of the Payment Date (as
defined under subsection 5.l(c) below). Modifiers described in Section 4.1(b)(v)
shall not apply to any Section 162(m) Award.


(iii)     To the extent that an Executive experiences a promotion or other
change in status, no adjustment to a Section 162(m) Award shall be made if such
adjustment would not otherwise meet the requirements of Code Section 162(m).


(b)     Performance Measures. Section 162(m) Awards shall use the performance
measures established under the UIP. As provided in the UIP, at the time of
establishing the performance goals, the Compensation Committee may exclude the
effects of extraordinary items in a manner that satisfies the requirements of
Code Section 162(m).


(c)    Establishment of Performance Goals. Section 162(m) Awards shall have the
applicable objective performance goals and any particulars or components
established

7

--------------------------------------------------------------------------------




in writing and approved by the Compensation Committee by the deadline
established in the UIP, in accordance with Code Section 162(m) and the
regulations issued thereunder.


(d)     Attainment of Performance Goals. Distributions under Section 162(m)
Awards shall not be made until the Compensation Committee has determined, and
certifies in writing, that the performance goals have been satisfied.


(e)     Maximum Award. Section 162(m) Awards are subject to the maximum award
limits established under the UIP.


4.3. Additional Requirements. All Annual Incentive Awards, Quarterly Incentive
Awards and Monthly Incentive Awards awarded under the AIP are subject to the
provisions of Sections 5, 6 and 7.


SECTION 5
DISTRIBUTION


5.1. Time of Payment. Subject to Sections 6 and 7, the Annual Incentive Awards,
Quarterly Incentive Awards and Monthly Incentive Awards that are payable under
the AIP, based on the Awards and payout formulas described at Sections 3 and 4,
shall be distributed after the Compensation Committee or Senior Corporate
Compensation Executive, as appropriate, has determined the amount to be paid to
each Participant, subject to the following:


(a)     The Annual Incentive Award, if any, shall be distributed no later than
the date that is the 15th day of the third month following the last day of the
relevant Performance Period; provided, however, that no distribution shall be
made hereunder until after the Compensation Committee has certified the
attainment of the performance goals and the Compensation Committee or Corporate
Compensation, as appropriate, has determined the amount to be paid to each
Participant. Notwithstanding anything herein to the contrary, such distributions
shall be made no later than required by Code Section 409A to avoid treatment of
the AIP as a deferred compensation plan under Code Section 409A. The date as of
which payment of an Annual Incentive Award is made in accordance with this
subsection 5.1(a) shall be the “Annual Payment Date.”


(b)    The Quarterly Incentive Awards, if any, shall be distributed, as follows:


(i)    If payable quarterly, then with respect to the first three Fiscal
Quarters of the Performance Period, within sixty (60) days of the close of the
applicable Fiscal Quarter (or quarters if combined as a Performance Period
within the applicable Fiscal Year) (or as soon as administratively feasible
thereafter if later), and with respect to the fourth Fiscal Quarter of the
Performance Period, no later than the date that is the 15th day of the third
month following the last day of the applicable fourth Fiscal Quarter; which may
be referred to as a “Quarterly Payment Date”;



8

--------------------------------------------------------------------------------




(ii)     If payable annually, no later than the date that is the 15th day of the
third month following the last day of the applicable Fiscal Year that
constitutes the Performance Period; and


(iii)     Provided, however, that no distribution shall be made hereunder until
after the Compensation Committee or Corporate Compensation, as appropriate, has
certified the attainment of the performance goals and the Compensation Committee
or Corporate Compensation, as appropriate, has determined the amount to be paid
to each Participant.


(c)     The Monthly Incentive Awards, if any, shall be distributed, as follows:


(i)    If payable monthly, then with respect to the first eleven Fiscal Months
of the Performance Period, within thirty (30) days of the close of the
applicable Fiscal Month (or months if combined as a Performance Period within
the applicable Fiscal Year) (or as soon as administratively feasible thereafter
if later), and with respect to the twelve Fiscal Month of the Performance
Period, no later than the date that is the 15th day of the third month following
the last day of the applicable twelfth Fiscal Month; which may be referred to as
a “Monthly Payment Date”;


(ii)     If payable annually, no later than the date that is the 15th day of the
third month following the last day of the applicable Fiscal Year that
constitutes the Performance Period; and


(iii)    Provided, however, that no distribution shall be made hereunder until
after the Compensation Committee or Corporate Compensation, as appropriate, has
certified the attainment of the performance goals and the Compensation Committee
or Corporate Compensation, as appropriate, has determined the amount to be paid
to each Participant.


(d)    The Annual Payment Date, Quarterly Payment Date and Monthly Payment Date
may be referred to herein generically the “Payment Date”


5.2. Form of Payment. An Annual Incentive Award, Quarterly Incentive Awards and
Monthly Incentive Awards shall generally be satisfied by a single, lump sum cash
payment to the Participant with respect to the applicable Performance Period,
provided, however, that, at the discretion of the Compensation Committee, the
Company may elect, by such deadline as specified under uniform and
nondiscriminatory rules established by the Compensation Committee, to satisfy
such Award by payment of shares of Company common stock (“Stock”) in lieu of
cash, or a combination of cash and shares of Stock. The number of shares of
Stock shall be equal to (a) the amount of the Award to be paid in stock in
accordance with this subsection 5.2, divided by (b) the fair market value of a
share of Stock as evidenced by its closing price, on the principal securities
exchange or market on which the Stock is then listed or admitted, on the
business day immediately preceding the date of distribution or, if the Stock is
not traded on that date, on the next preceding date on which Stock was traded;
provided that issuance of any shares

9

--------------------------------------------------------------------------------




of Stock in accordance with this subsection 5.2 shall be contingent on the
availability of shares of Stock under any shareholder-approved plan of the
Company providing for the issuance of Stock in satisfaction of the Awards
hereunder (which in no event shall be an employee stock purchase plan).


SECTION 6
TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE; REINSTATEMENT


Any Award payable under this Section 6 shall be payable in accordance with
Section 5.


6.1. Termination of Employment. If a Participant incurs a termination of
employment before the applicable Payment Date (as defined in Section 5.l(c)
above) for a Performance Period, the effect of termination of employment on a
Participant’s right to receive an Award under the AIP shall depend on the reason
for the termination, as described in this subsection 6.1.


(a)     Voluntary Termination or Involuntary Termination. In the event that
prior to the Payment Date of an Award, a Participant (i) voluntarily terminates
employment (for any reason other than due to permanent and total disability (as
defined in subsection (b) immediately below)) or (ii) is involuntarily
terminated for any reason (other than death), such Participant shall forfeit his
or her Award, except as prohibited by law. A Participant’s decision to retire
prior to the Payment Date of an Award is a voluntary termination and such
Participant shall forfeit his or her Award.


(b)     Disability. Except as otherwise approved by the Compensation Committee
or Senior Corporate Compensation Executive, as applicable, in the event that
prior to the Payment Date of an Award, a Participant suffers a permanent and
total disability (as defined in the Company’s long-term disability program,
regardless of whether the Participant is covered by such program) while employed
by the Company or an Employer resulting in termination or retirement, subject to
Section 7 below, such Participant shall be entitled to a distribution of the
Award that would otherwise be payable to the Participant under Sections 3 and 4
above, pro-rated based upon a fraction, the numerator of which is the number of
full days worked on active payroll in an incentive-eligible position during the
applicable Performance Period and the denominator of which is the number of days
in such Performance Period (or the number of days remaining in such Performance
Period after the individual is assigned to an incentive-eligible position).


(c)     Death. Except as otherwise approved by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, in the event that a
Participant dies while employed by a Participating Employer but prior to the
Payment Date of his or her Award, the estate of such Participant shall be
entitled to a distribution of the Award, if any, payable in cash that would
otherwise be payable to the Participant under Sections 3 and 4 above, pro-rated
based upon a fraction, the numerator of which is the number of full days worked
on active payroll in an incentive-eligible position during the applicable
Performance Period and the denominator of which is the number of full days in
such

10

--------------------------------------------------------------------------------




Performance Period (or the number of days remaining in such Performance Period
after the individual is assigned to an incentive-eligible position).


6.2. Leave of Absence.


(a)     General. Except as otherwise approved by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, in the event that a
Participant is on an unpaid leave of absence any time during the Performance
Period or at the time of the Payment Date, subject to subsections (b) and (c)
immediately below and Section 7, such Participant shall be entitled to a
distribution of the Award that would otherwise be payable to the Participant
under Sections 3 and 4 above, pro-rated based upon a fraction, the numerator of
which is the number of full days worked on active payroll in an
incentive-eligible position during the applicable Performance Period and the
denominator of which is the number of days in such Performance Period.


(b)     Short-Term Disability. Subject to subsection 6.2(a) above, in the event
that a Participant is on a leave of absence due to short-term disability
(including, for purposes of the AIP, paid maternity leave) any time during the
Performance Period, subject to subsection (c) below and Section 7, the period of
the leave of absence shall be treated as time on active payroll and will be
credited toward the determination of the Participant’s Award and the Participant
shall be entitled to payment of the Award in accordance with Section 5, even if
the Participant is on the short-term disability leave of absence as of the
Payment Date.


(c)    Salary Continuation. In the event that a Participant is receiving salary
continuation under a severance-related agreement or a Company-sponsored
transition pay or severance pay plan as of the Payment Date, such Participant
shall forfeit his or her Award.


6.3. Reinstatement. If a Participant who forfeited his or her Award with respect
to a Performance Period as a result of a termination of employment is reinstated
or rehired during the Performance Period, any Award attributable to the portion
of such Performance Period prior to the termination of employment shall remain
forfeited. Notwithstanding the foregoing, such a Participant shall be eligible
for an Award based on a fraction, the numerator of which is the number of days
worked on active payroll in an incentive-eligible position on or after the date
of reinstatement or rehire during the Performance Period and the denominator of
which is the number of days in such Performance Period.


SECTION7
OPERATION AND ADMINISTRATION


7.1. Compensation Committee and Senior Corporate Compensation Executive.


(a)     Compensation Committee. Notwithstanding subsection (b) immediately
below, the Compensation Committee:



11

--------------------------------------------------------------------------------




(i)     Shall approve the Target Annual Incentives and the Awards, including
eligibility for Quarterly Incentive Awards, for Executives under its purview;


(ii)    With respect to Executives under its purview, shall have the authority
and discretion to establish the terms, conditions, restrictions, and other
provisions of such Awards, including without limitation the performance goals
and the performance measures for each such Executive’s Assignment in accordance
with Section 4, and to amend, cancel, or suspend Awards (in accordance with
Section 8), subject to the requirements of Code Section 162(m), if applicable;


(iii)     May make additional changes to the AIP that it deems appropriate for
the effective administration of the AIP; provided however, that these changes
may not increase the benefits to which Participants may become entitled under
the AIP nor change the pre-established measures or goals that have been
approved, except as explicitly provided in the AIP; and


(iv)     Shall be responsible for all other duties and responsibilities
allocated to the Compensation Committee under the terms and conditions of the
AIP.


(b)     Senior Corporate Compensation Executive. Except as provided in
subsection (a) immediately above, the Senior Corporate Compensation Executive:


(i)    Shall Determine the Target Annual Incentive and Awards, including
eligibility for Quarterly Incentive Awards and Monthly Incentive Awards, for
Participants other than Executives under the purview of the Compensation
Committee;


(ii)     Shall have the authority to control and manage the operation and
administration of the AIP;


(iii)     Shall be responsible for the day-to-day administration of the AIP,
including without limitation the exception process described in Section 7.2
below;


(iv)     With respect to Participants other than Executives under the purview of
the Compensation Committee and subject to the other provisions of the AIP, shall
have the authority and discretion to determine the time or times of receipt of
Awards, to establish the terms, conditions, restrictions, and other provisions
of such Awards, and to amend, cancel, or suspend Awards (in accordance with
Section 8), subject to the requirements of Code Section 162(m), if applicable;
and



12

--------------------------------------------------------------------------------




(v)     Shall be responsible for all other duties and responsibilities allocated
to the Senior Corporate Compensation Executive under the terms and conditions of
the AIP.


(c)     Any determinations by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, regarding this AIP are binding on all
applicable Participants.


(d)     The Compensation Committee and the Senior Corporate Compensation
Executive, as appropriate, shall have the authority and discretion to interpret
the AIP, to establish, amend, and rescind any rules and regulations relating to
the AIP and to make all other determinations that may be necessary or advisable
for the administration of the AIP.


7.2. Incentive Exceptions. The Senior Corporate Compensation Executive shall
have the authority to receive and consider requests by business units of the
Participating Employers for an exception to an established performance measure
due to circumstances outside of the business unit’s control. The Senior
Corporate Compensation Executive may establish a procedure for reviewing and
approving or rejecting an exception. Any exception determination shall be
binding.


7.3. Discretion. Notwithstanding Section 7.2 or anything in the AIP to the
contrary, with respect to Awards that are not Section 162(m) Awards, and prior
to the settlement of any such Award, the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, may change the pre-established
measures and goals that have been approved for such Award and increase or reduce
the amount of such Award.


7.4. Tax Withholding. All distributions under the AIP are subject to withholding
of all applicable taxes. In the case of Awards under the AIP that are settled in
shares of Stock, if any, the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, may condition the delivery of any shares
or other benefits under the AIP on satisfaction of the applicable withholding
obligations. To the extent permitted by the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, such withholding obligations
may be satisfied: (a) through cash payment by the Participant; (b) through the
surrender of shares of Stock which the Participant already owns (provided,
however, that to the extent shares described in this subsection (b) are used to
satisfy more than the minimum statutory withholding obligation, as described
below, then, except as otherwise provided by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, payments made with
shares of Stock in accordance with this subsection (b) shall be limited to
shares held by the Participant for not less than six months prior to the Payment
Date (or such other period of time as the Company’s accountants may require));
or (c) through the surrender of shares of Stock to which the Participant is
otherwise entitled under the AIP, provided, however, that such shares under this
subsection (c) may be used to satisfy not more than the Company’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).



13

--------------------------------------------------------------------------------




7.5. Source of Awards. In the case of Awards under the AIP that are settled in
shares of Stock, such shares shall be distributed under a stock plan adopted by
the Company and approved by the shareholders thereof that provides for the
issuance of Stock in satisfaction of Awards hereunder, (which in no event shall
be an employee stock purchase plan). In the event of any conflict between this
document and such stock plan, the provisions of the stock plan shall
govern.


7.6. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, as provided under subsection 5.2,
subject, in the case of settlement in shares, to the terms of the stock plan
under which the Stock is issued. Satisfaction of any such obligations under an
Award, which is sometimes referred to as the “settlement” of the Award, may be
subject to such conditions, restrictions and contingencies as the Compensation
Committee or Senior Corporate Compensation Executive, as appropriate, shall
determine. Each Employer shall be liable for payment of an Award due under the
AIP with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that
Employer by the Participant. Any disputes relating to liability of an Employer
for payment of an Award shall be resolved by the Compensation Committee or
Senior Corporate Compensation Executive, as appropriate.


7.7. Transferability. Except as otherwise provided by the Senior Corporate
Compensation Executive, Awards under the AIP are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.


7.8. Form and Time of Elections. Unless otherwise specified herein, any election
required or permitted to be made by any Participant or other person entitled to
benefits under the AIP, and any permitted modification, or revocation thereof,
shall be in writing filed with the Senior Corporate Compensation Executive at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the AIP, as the Senior Corporate Compensation
Executive shall require.


7.9. Action by Company or Employer. Any action required or permitted to be taken
under the AIP by the Company or any other Employer shall be by resolution of its
board of directors, or by action of one or more members of the board of
directors of such company (including a committee of the board) who are duly
authorized to act for such board with respect to the applicable action, or
(except to the extent prohibited by applicable law or applicable rules of any
securities exchange or similar entity) by a duly authorized officer of such
company.


7.10. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


7.11. Limitation of Implied Rights.


(a)     Neither a Participant nor any other person shall, by reason of
participation in the AIP, acquire any right in or title to any assets, funds or
property of the Company or

14

--------------------------------------------------------------------------------




any Employer whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company or any Employer, in its sole
discretion, may set aside in anticipation of a liability under the AIP. A
Participant shall have only a contractual right to the cash, if any, payable
under the AIP, unsecured by any assets of the Company or any Employer, and
nothing contained in the AIP shall constitute a guarantee that the assets of the
Company or any Employer shall be sufficient to pay any benefits to any person.


(b)     The AIP does not constitute a contract of employment, and status as a
Participant shall not give any Eligible Employee the right to be retained in the
employ of the Company or any Employer, nor any right or claim to any benefit
under the AIP, unless such right or claim has specifically accrued and vested
under the terms of the AIP.


7.12. Evidence. Evidence required of anyone under the AIP may be by certificate,
affidavit, document or other information, which the person charged with acting
on such evidence considers pertinent and reliable, and which has been signed,
made or presented by the proper party or parties.


7.13. Information to be Furnished. The Company and the Participating Employers
shall furnish the Compensation Committee and the Senior Corporate Compensation
Executive with such data and information as it determines may be required for it
to discharge its duties. The records of the Company and the Participating
Employers as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment, and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the AIP must furnish the Compensation Committee or
Senior Corporate Compensation Executive, as appropriate, such evidence, data or
information as the Compensation Committee or Senior Corporate Compensation
Executive considers desirable to carry out the terms of the AIP, subject to any
applicable privacy laws.


7.14. Governing Law. The AIP will be governed under the internal laws of the
state of Illinois without regard to principles of conflicts of laws. The state
and federal courts located in the state of Illinois shall have exclusive
jurisdiction in any action, lawsuit or proceeding based on or arising out of the
AIP.


7.15. Severability. If any provision(s) of the AIP shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from the AIP,
as the case may require, and the AIP shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.








SECTION 8
AMENDMENT AND TERMINATION

15

--------------------------------------------------------------------------------






The Company may amend or terminate the AIP at any time and for any reason in its
sole discretion. No amendment shall be made that would cause the AIP not to
comply with any applicable law or rule of any applicable securities exchange or
similar entity, or cause Participants to experience adverse tax consequences
under Code Section 409A. The AIP and any Award thereunder may be amended without
Participant consent to the extent that the Compensation Committee (or its
authorized representative) determines such amendment necessary to cause the AIP
or any Award to comply with any applicable law or rule of any applicable
securities exchange or similar entity or to prevent adverse tax consequences
under Code Section 409A for Participants.


SECTION 9
DEFINED TERMS


9.1. Each capitalized term in the AIP is defined where it first appears herein
or in this Section 9. In addition to the terms defined previously in the AIP,
the following definitions shall apply:


(a)     Assignment. The term “Assignment” refers to the performance goals and
measure(s) that have been assigned by the Compensation Committee or Senior
Corporate Compensation Executive, as appropriate, to a Participant, based upon
position, location and/or business unit. Assignment also includes the weight of
each performance measure assigned to the Participant.


(b)     Award. The term “Award” or “Awards” refers to any Annual Incentive
Award(s), Quarterly Incentive Award(s) and Monthly Incentive Award(s), as
applicable, awarded under the AIP.


(c)     Compensation Committee. The term “Compensation Committee” refers to the
Compensation Committee of the Board of Directors of Sears Holdings Corporation.


(d)     Code. The term “Code” means the Internal Revenue Code of 1986, as
amended from time to time (and the regulations issued thereunder). A reference
to any provision of the Code shall include reference to any successor provision
of the Code (and the regulations issued thereunder).


(e)     Executive. The term “Executive” refers to any employee of an Employer
who holds a position of senior vice president or higher of Sears Holdings
Corporation (not of any subsidiary or affiliate) or any employee who is an
officer under Section 16(b) of the Securities and Exchange Act of 1934 with
respect to Sears Holdings Corporation.


(f)     Fiscal Month. The capitalized term “Fiscal Month” refers to a fiscal
month within the applicable Fiscal Year of the Company.



16

--------------------------------------------------------------------------------




(g)     Fiscal Quarter. The capitalized term “Fiscal Quarter” refers to a fiscal
quarter within the applicable Fiscal Year of the Company.


(h)     Fiscal Year. The capitalized term “Fiscal Year” refers to the applicable
fiscal year of the Company.


(i)     Section 162(m) Award. The term “Section 162(m) Award” refers to any
Award that is designated by the Compensation Committee as intended to meet the
requirements for “performance-based compensation” under Code Section 162(m).


(j)     Senior Corporate Compensation Executive. The term “Senior Corporate
Compensation Executive” refers to the Senior Vice President and President,
Talent and Human Capital Services (or equivalent), or if he or she has
explicitly delegated his or her duties with respect to the AIP, as provided
herein, then the Senior Corporate Compensation Executive shall refer to such
authorized representative to whom the duties of administering the AIP have been
delegated.


SECTION 10
EXPIRATION OF AIP


The payment obligation under the AIP with respect to a specific Performance
Period shall expire, subject to earlier termination pursuant to Section 8, on
the date on which all Annual Incentive Awards, Quarterly Incentive Awards and/or
Monthly Incentive Awards (if any) are paid in full or would have been payable in
accordance with the provisions of the AIP with
respect to such Performance Period. Notwithstanding this Section 10, the
Company’s right to reimbursement under Section 3.5 will continue to survive
after the expiration of the AIP.




[Remainder of page intentionally left blank.]









17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, on April 10, 2015 the Compensation Committee of the Board of
Directors of Sears Holdings Corporation approved this restatement of the AIP
effective as of April 10, 2015, and delegated the authority to the undersigned
officer of Sears Holdings Corporation to execute this document this 12th day of
May, 2015.




SEARS HOLDINGS CORPORATION






By: /s/ Paula Frey         


Title: Chief Human Resources Officer







18

--------------------------------------------------------------------------------




SEARS HOLDINGS CORPORATION
ANNUAL INCENTIVE PLAN








APPENDIX A
Participating Employers
(As of February 12, 2013)




1.    Sears Holdings Corporation


•
Excluding: (a) Sears Canada Inc.; (b) SHC Israel Ltd.; and (c) Sears IT
Management Services India Pvt. Ltd other than with respect to U.S.-based
employees of Sears Global Technology Services LLC designated for participation
in accordance with Section 2.1



2.    Sears Holdings Management Corporation


3.    Sears, Roebuck and Company


4.    Kmart Holding Corporation




